JUDGE SAFFOLD
delivered the opinion of the Court.
As to the first and second assignments the sale of the note fQr a va|uable consideration, implies an undertaking on the part of the vendor, that his title is good, and that the person whose liability is expressed in the note, will be responsible for the amount. The contract implies a warranty of title, but if it was paid when transferred, die vendor was not entitled, there was a breach of this implied warranty, and the vendee was entitled to recover of the vendor, to the amount of the consideration, which he had paid to him. The measure of damages, has not however been made a question for the consideration of this Court.
The third and fourth assignments are on the alleged irregularity of the appeal. As to these, it is sufficient to sav that they are not available, especially after issue joined in the Circuit Court on the merits. Judgement af-. finned.
The Chief Justice not sitting.